— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered February 7, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he could have been convicted only of intentional murder (see Penal Law § 125.25 [1]), and that the evidence was legally insufficient to support a conviction *667of depraved indifference murder (see Penal Law § 125.25 [2]; People v Payne, 3 NY3d 266 [2004]) is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c], [6] [a]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Schmidt, J.P., Adams, Luciano and Rivera, JJ., concur.